Citation Nr: 9917884	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  94-24 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a higher (compensable) initial rating for a 
bulging disc at L5-S1. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel




INTRODUCTION

The veteran had active service from August 1991 to June 1992.  

This appeal arises from a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for L5-S1 disc bulging and assigned a noncompensable rating.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution of the claim. 

In July 1996, the Board remanded the case to the RO for 
additional development.  The Board finds that all development 
requested has been completed to the extent possible.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the claim has been obtained.

2.  The veteran's intervertebral disc syndrome is manifested 
by back pain causing slight limitation of motion.  Numbness 
in the lower left lateral thigh is also shown; moderate 
recurring attacks of intervertebral disc syndrome are not 
shown.

3.  The medical evidence does not show muscle spasm on 
extreme forward bending nor does it show moderate limitation 
of motion of the spine.

4.  Additional functional loss due to flare-ups, 
fatigability, incoordination, pain on movement, and/or 
weakness is not shown.

5.  A staged rating is not necessary in this case.


CONCLUSION OF LAW

The criteria for a 10 percent rating for disc bulging at L5-
S1 are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Codes 5292, 5293, 5295 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim for a 
higher rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board also finds that 
all relevant evidence for equitable disposition of the claim 
has been obtained to the extent possible.  The Board 
previously remanded this case to afford the veteran an 
additional VA examination and, during the examination, the 
examiner indicated that further diagnostic testing was 
warranted.  The veteran did not report for the subsequently 
scheduled further testing.  The VA medical center is presumed 
to have sent notice of the examination to the veteran's last 
known address and the U.S. Postal Service has not returned 
any mail from VA as undeliverable.  Neither has the veteran 
or his representative offered good cause for failure to 
report nor has the veteran expressed a willingness to report.  
The Board therefore applies the presumption of regularity and 
finds that the veteran was duly notified, but, for reasons 
unknown to VA, he is no longer willing or able to participate 
in the prosecution of his claim.  Under these circumstances, 
the Board finds that no further assistance to the veteran is 
required to comply with VA's duty to assist him pursuant to 
38 U.S.C.A. § 5107(a).  

I.  Factual Background

Review of the claims file indicates that the veteran's 
enlistment examination was normal.  In October 1991, the 
veteran reportedly "jammed" his back when he fell into a hole 
during a basic training night march.  Complaints of back pain 
and left leg paresthesia led to a temporary physical profile 
and a follow-up orthopedic consultation in November 1991.  
According to the November 1991 report, there was decreased 
range of motion of the spine, tenderness from L4 to S1, 
positive straight leg raising at 30 degrees on the left, 
weakness of the left first toe extensor muscle, and decreased 
sensation at the lateral aspect of the left foot.  There was 
reportedly no paresthesia, muscle spasms, or masses during 
that examination.  X-rays showed prominence of lumbosacral 
lordosis and spina bifida occulta of S1; no evidence of 
recent or old fractures; no evidence of destructive change or 
other bony abnormalities apparent; and no soft tissue 
abnormality.  Magnetic resonance imaging (MRI) of the lumbar 
spine was requested.  The orthopedic consultation diagnoses 
were mechanical low back pain and pain due to herniated 
nucleus pulposus (HNP).

According to a January 1992 Medical Board Report, the veteran 
barely passed some diagnostic physical therapy testing and 
then developed radiculopathy down his left leg several days 
later.  He reported difficulty climbing stairs, jumping, and 
running.  MRI showed L5-S1 central bulging disc without nerve 
root encroachment.  A January 1992 Medical Evaluation Board 
examination indicated that at that time, straight leg raising 
was negative, deep tendon reflexes were 2+, bilaterally, and 
there was some sensory loss at the lateral aspect of the 
thigh.  Heel and gait walk was essentially normal.  X-rays 
were non-contributory.  The diagnosis was "L5-S1 bulging 
disc, service-connected."  The examiner felt that the 
veteran's career field (supply) would aggravate this 
condition and recommended discharge from active service.

In November 1992, the veteran applied for VA benefits.  He 
indicated that he had not received private medical care since 
active service.

A February 1993 VA general medical examination report notes 
that the veteran complained of worsening low back pain during 
back stress.  The examiner noted complaint of slight pain on 
backward extension and left lateral flexion of the 
lumbosacral spine.  The diagnosis was chronic low back pain.  
A peripheral nerves examination report was negative.  A VA 
orthopedic examination report notes complaints of pain at 30 
degrees of backward extension and at 35 degrees of left 
lateral flexion.  Range of motion was to 40 degrees of right 
lateral flexion, 35 degrees of left and right rotation.  The 
examiner noted that there was no objective evidence of pain 
on motion or evidence of neurologic involvement.  The 
diagnosis was chronic low back pain.  X-rays were negative.  

As noted in the introduction, in July 1993, the RO 
established service connection for L5-S1 disc bulging and 
assigned a noncompensable evaluation under Diagnostic Code 
5299-5293.  

In July 1996, the Board remanded the case to the RO for an 
additional examination to assess the degree of functional 
impairment due to the service-connected back disorder.  
Pursuant to the remand, the RO requested that the veteran 
report any further private medical treatment for his back.

In August 1996, the RO received VA clinical records dated in 
1992 and 1993.  These reports note complaints of spasms, back 
and left leg pain with reports of numbness in the left leg, 
and use of Flexeril at various times.  An August 1992 VA 
consultation report notes that the veteran reported numbness 
of the left lower extremity when bearing weight on the left 
foot for long periods of time.  He reported that earlier leg 
cramps had spontaneously disappeared.  He reported that 
carrying heavy objects caused back pain but that coughing, 
straining, or prolonged walking did not.  The veteran 
reported that he usually used Tylenol with Codeine for back 
pain at least weekly and also used Motrin occasionally.  The 
examiner noted good range of motion, good posture, negative 
straight leg raising, deep tendon reflexes were 2+, good 
vasculature, and normal strength.  The veteran also 
complained of decreased sensation along the lateral femoral 
cutaneous nerve, which was verified by absent pinprick on the 
left lower lateral thigh.  Heel and toe walk was normal.  The 
impressions were chronic low back strain and possible 
resolving traction injury to the left lateral femoral 
cutaneous nerve.  

Pursuant to the Board's remand instructions, VA examined the 
veteran in December 1996.  The VA neurology examination 
report notes that according to the veteran, he was not under 
any private care and was not on any medication.  His chief 
complaints were occasional left leg pain and, more often, 
numbness.  The examiner found decreased pinprick sensation 
along the left lateral thigh, noting that the left lateral 
thigh was in the L2-L3 nerve distribution and specifically in 
the area of the lateral femoral cutaneous nerve distribution.  
There was no muscle weakness, atrophy, or skin changes.  All 
other findings were normal.  The diagnosis was left lateral 
femoral cutaneous neuritis.  Repeat MRI was recommended but 
does not appear to have been performed.  

The December 1996 VA orthopedic examination report notes 
complaint of backache and occasional sharp pain and left leg 
numbness.  The examiner noted moderate lower lumbar spine 
pain on direct palpation but no sciatic tenderness.  Deep 
tendon reflexes were normal.  The back muscles were 
reportedly soft without spasms.  Range of motion of the spine 
was to 90 degrees of forward flexion, 30 degrees of backward 
extension, 40 degrees of lateral flexion in each direction, 
and 35 degrees of rotation in each direction.  The veteran 
complained of discomfort during extension and rotation.  
Pinprick was decreased along the left lateral thigh.  
Lumbosacral spine X-rays showed straightening of the lumbar 
curvature, suggesting spina bifida occulta of S1.  The X-rays 
did not show any evidence of spondylolisthesis or 
degenerative changes.  The diagnosis was spina bifida occulta 
at S1.  

The claims file indicates that in August 1998, the RO 
attempted to ascertain whether MRI or any other diagnostic 
study had been performed pursuant to the December 1996 VA 
examination.  The VA medical center that had conducted the 
December 1996 VA examinations reported that there was no 
record of any MRI examination or electromyography (EMG) nerve 
study.  The VA medical center also reported that the 
veteran's medical file would reflect any fee-based (private) 
examination if such had been performed.  Consequently, the RO 
scheduled another spine examination for October 1998; 
however, the claims file indicates that the veteran did not 
report for this examination, nor did he or his representative 
offer good cause for failure to report.



II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
(to include on movement), weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first two digits 
will be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last two digits will be "99" for all unlisted conditions.  
See 38 C.F.R. § 4.27 (1998).  

The RO initially rated the service-connected disc bulging of 
L5-S1 under Diagnostic Code 5299-5293.  The RO "built-up" 
that code by analogy apparently because it was felt that 
"disc bulging" did not meet the conditions for intervertebral 
disc syndrome.  The Board notes that the relevant symptoms 
are contemplated in the criteria for intervertebral disc 
syndrome and Diagnostic Code 5293 offers a higher evaluation. 
Therefore, the Board will focus on rating the veteran's 
disability under Diagnostic Code 5293.  The Board will also 
consider and discuss alternate diagnostic codes that 
potentially could apply to this case.  

A noncompensable (zero percent) evaluation is warranted for 
intervertebral disc syndrome that is cured by surgery.  
Intervertebral disc syndrome warrants a 10 percent evaluation 
when the disability results in mild symptoms.  A 20 percent 
evaluation requires that the symptoms be moderate with 
recurring attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998). 

The medical evidence does not reflect any disc surgery nor 
does the medical evidence indicate that the bulging disc has 
healed.  Therefore, a zero percent rating is not warranted.  
In considering a higher rating under Diagnostic Code 5293, 
the evidence of record simply does not show symptoms 
approximating moderate recurring attacks of intervertebral 
disc syndrome.  Therefore the criteria for a rating higher 
than 10 percent for intervertebral disc syndrome are not met.  
By default then, the only rating left is the 10 percent 
rating for "mild" intervertebral disc syndrome.  Therefore, 
the evidence favors a 10 percent rating for intervertebral 
disc syndrome under Diagnostic Code 5293. 

The Board will next consider whether a rating higher than 10 
percent can be assigned under any other diagnostic code.  

The medical evidence also shows chronic low back strain as 
evidenced by back pain causing slight limitation of motion on 
rotation and lateral bending.  Under Diagnostic Code 5295, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent evaluation.  Diagnostic Code 5295 also 
provides that a 20 percent evaluation is warranted when there 
is muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent evaluation is warranted for severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space.  A 40 percent evaluation is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.   See 
38 C.F.R. § 4.71a, Code 5295 (1998).  In the instant case, 
the medical evidence does show lumbosacral strain with 
characteristic pain on motion warranting a 10 percent rating 
under Diagnostic Code 5295.  The medical evidence does not 
show muscle spasm on extreme forward bending accompanying any 
loss of lateral spine motion and, therefore, a rating higher 
than 10 percent under Diagnostic Code 5295 is not warranted.  

Likewise, under Diagnostic Code 5292, slight limitation of 
motion of the lumbar spine due to pain is shown.  Under 
Diagnostic Code 5292, slight limitation of motion warrants a 
10 percent rating.  Moderate limitation of motion warrants a 
20 percent rating; however, moderate limitation of motion is 
not shown in this case because the December 1996 VA 
orthopedic examiner noted normal or nearly normal range of 
motion in all planes with complaint of discomfort during 
extension and rotation only. 

Although the disability in question appears to meet the 
criteria for a 10 percent under each of the three diagnostic 
codes discussed above, three separate ratings cannot be 
assigned.  VA regulations state that evaluation of the same 
manifestation under different diagnoses is to be avoided.  
This is called the rule against pyramiding.  See 38 C.F.R. 
§ 4.14 (1998).  Only where limitation of motion of a joint is 
shown and the rating criteria do not include limitation of 
motion, may the Board consider additional diagnostic codes 
that do contemplate limitation of motion.  See 
VAOPGCPREC 23-97.  Diagnostic codes 5292 and 5295 clearly 
contemplate limitation of motion; however, Diagnostic Code 
5293 does not specifically mention limitation of motion.  The 
question to be answered then is whether Diagnostic Code 5293 
contemplates limitation of motion of the spine.  
VAOPGCPREC 36-97 addresses that issue and holds that 
Diagnostic Code 5293 does involve limitation of motion.  
Therefore, the Board cannot assign a separate rating for 
limitation of motion of the spine as well as for 
intervertebral disc syndrome.  The veteran's back disorder 
must be rated under the predominant condition-in this case, 
intervertebral disc syndrome.  

However, 38 C.F.R. §§ 4.40 and 4.45 do apply to Diagnostic 
Code 5293.  See VAOPGCPREC 23-97, quoting Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Therefore, those provisions must 
be considered.  The Board notes that under 38 C.F.R. § 4.40 
(1998), the rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See also 38 C.F.R. §§ 4.45.  In addition, the 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, pain on movement, and weakness.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  In the 
instant case, the record indicates that the veteran did not 
report for an additional VA examination, one that might have 
documented additional disability.  Therefore, the decision is 
based on the evidence of record and the Board finds no 
evidence of additional functional loss due to these 
additional considerations.  See 38 C.F.R. § 3.655(b). 

In the absence of evidence of, or of disability comparable 
to, residuals of vertebral fracture of the lumbar spine or 
ankylosis (i.e., complete bony fixation) of the lumbar spine, 
evaluation of the veteran's back disability under either 
Diagnostic Code 5285, 5286, or 5289, respectively, is not 
appropriate.

Because the August 1992 and December 1996 VA examiners felt 
that there was some lateral femoral cutaneous nerve damage 
(and this finding was first made very shortly after 
separation from active service), the Board has also 
considered a rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8529 (1998).  Under that code, mild or moderate paralysis of 
the external cutaneous nerve of the thigh warrants a 
noncompensable (zero percent) rating.  Severe to complete 
paralysis warrants a 10 percent rating.  Although "paralysis" 
is defined as loss of motor function and/or loss of sensory 
function (Dorland's Illustrated Medical Dictionary 1227 (28th 
ed. 1994)), the note found at 38 C.F.R. § 4.124a states that 
when the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  In this case, 
because either the mild or moderate degree warrants a zero 
percent rating, the Board need not distinguish between the 
two.  Neither for consideration is whether there is severe to 
complete lateral femoral cutaneous nerve paralysis because 
the medical evidence clearly shows sensory deficits only.  
Noting that the December 1996 VA examiner gave a diagnosis of 
left lateral femoral cutaneous nerve neuritis the associated 
thigh numbness could be rated Under Diagnostic Code 8629 for 
"neuritis" of the affected nerve instead of "paralysis" of 
the nerve.  The outcome would be similar under either 
Diagnostic Code 8529 or 8629.

The Board must also consider the propriety of a staged 
rating, from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  The 
Board finds no evidence of symptoms that would warrant a 
rating higher than the 10 percent at any time, except for 
complaint of spasms, which, under Diagnostic Code 5295, would 
warrant a 20 percent rating.  The Board notes that the 
veteran reported spasms in 1992; however, even at that time, 
the examiner could not find any spasms.  Since then, there 
has been no further complaint or report of spasms.  For the 
above reasons, the Board finds that the symptoms have 
remained at approximately the same level since the effective 
date of the noncompensable rating assigned by the RO and that 
a staged rating is not necessary in this case.

The Board also finds no showing that the veteran's service-
connected disc bulging reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of an 
evaluation in excess of 10 percent on an extra-schedular 
basis.  In this regard, the Board notes that the veteran's 
service-connected disability is not shown to have 
significantly impacted his employment (beyond that which is 
contemplated in the ratings assigned).  This disability is 
not shown to warrant frequent periods of hospitalization or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent initial rating for service-connected disc 
bulging is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

